       Case 6:19-cr-10132-JWB Document 1 Filed 09/13/19 Page 1 of 6



                                                                              FILED
                                                                        g.istnct
                                                                           s. ,District Court
                                                                                 of Kansas



          UNITED STA TES DISTRICT
---------District of Kansas
                                                                 q1~kVµ~
                                                                   B     ·
                                                                               ; t
                                                                                  3 2019

                                                                                     ourt
                                                                                        eputy Clerk
                                  (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                                 Case No.       i'1 - {p /,-0 -· 0(- 6ttf;
ZACHARY AUSDEMORE,

                    Defendant.




                          CRIMINAL COMPLAINT



      I, the undersigned complainant, being duly sworn, state that the following is true

and correct to the best of my knowledge and belief:

                                    COUNT ONE

                                     CARJACKING
                             [Title 18, U.S.C. Section 2119]

      On or about September 10, 2019, in the District of Kansas,

                           ZACHARY AUSDEMORE,

the defendant herein, took a motor vehicle, that is a 1998 green Honda CRV (VIN

JHLRD1865WC076169), that had been transported, shipped, and received in interstate
       Case 6:19-cr-10132-JWB Document 1 Filed 09/13/19 Page 2 of 6




commerce from C.C. by force, violence or intimidation, with the intent to cause death and

serious bodily harm.

       In violation of Title 18, United States Code§ 2119.

       I fmther state that I am a Task Force Officer with the Federal Bureau of

Investigation (FBI), and that this Complaint is based on the following facts:

       See accompanying Affidavit, which is incorporated by reference as though set out

in full herein, and offered in support of a finding that probable cause exists to believe the

defendant, Zachary Ausdemore, committed the offense set forth in this Complaint.


                                                 ~QJ/~
                                                  PAUL HERMAN
                                                  Task Force Officer
                                                  Federal Bureau oflnvestigation

       Sworn to before me and subscribed in my presence this       /   3~y of September,
2019, at Wichita, Kansas.

        After reviewing this Complaint and the accompanying Affidavit, there is probable
cause to believe that the defendant, Zachary Ausdemore, committed the offense set forth
herein.




                                             2
         Case 6:19-cr-10132-JWB Document 1 Filed 09/13/19 Page 3 of 6




                             AFFIDAVIT IN SUPPORT OF
                       APPLICATION FOR CRIMINAL COMPLAINT

        I, Paul Herman, am a Detective with the Wichita Police Department and Task Force Officer

with the Federal Bureau of Investigation, being duly sworn, state the following:

                                         INTRODUCTION

        This Affidavit is being offered in support of an Application for Criminal Complaint for

ZACHARY AUSDEMORE, a white male, date of birth XX-XX-XXXX, for violation of Title 18,

United States Code, Section 2119.

        I am a Task Force Officer (TFO) with the Federal Bureau oflnvestigation (FBI) assigned

to the Safe Streets Task Force and assigned to the Kansas City Field Division, Wichita Resident

Agency since March, 2016. I received my initial law enforcement training and instruction to

become a law enforcement officer in 1994 at the Wichita-Sedgwick County Law Enforcement

Training Center, located in Wichita, Kansas, where I received training concerning violations of

criminal statutes as they relate to violations of the laws of the State of Kansas and the United States

of America. After early assignments to various uniform assignments with the Wichita Police

Department (WPD), I was promoted to the rank of Detective and assigned to the Investigations

Division in 2010. Since my promotion, I have had assignments with 1) Night Investigations 2)

DV/Sex crimes 3) Gang/Felony Assault 4) Homicide and 5) FBI Safe Streets Task Force. As a

Detective, I have arrested numerous individuals for violating Federal and State statutes concerning

possession, manufacture and sale of controlled substances, weapons, and other illegal contraband

violations.

       The statements contained in this affidavit are based on information known to me as a result

of my patiicipation in this investigation and on information provided to me by witnesses or other
         Case 6:19-cr-10132-JWB Document 1 Filed 09/13/19 Page 4 of 6




law enforcement personnel involved in this investigation. The statements are also based upon the

collective experience of other law enforcement personnel involved in this investigation and on my

own training and experience as a Detective.

                                        PROBABLE CAUSE

        1.        At approximately 0840 hours on Tuesday, September 10, 2019, T.P. called the

WPD to report the theft of his 1999 Jeep Wrangler with Oklahoma tag #DFKl 10. This case was

documented under WPD case# l 9C0523390.

        2.        Later T.P's brother had called Police dispatch and was watching the Jeep when it

left an address on Lisa Lane and drove to the area of 21st and Amidon and pulled into the

McDonald's at 2261 N. Amidon, Wichita, Sedgwick County, Kansas.

        3.        WPD Officers responded to the McDonald's parking lot, and pulled in front of the

Jeep with emergency lights engaged on their WPD Chevrolet Tahoe. The Officers issued multiple

verbal commands to the occupants of the Jeep to put up their hands. An officer described how the

driver of the vehicle pulled the Jeep forward and then backwards in order to turn the vehicle and

maneuver around the WPD vehicle. The Officer said the Jeep turned the front of the car toward

him and accelerated. The Officer feared that he was going to be run over and severely injured so

he fired three rounds in an attempt to stop the driver.

        4.        The Jeep exited the parking lot and officers pursued it though out the neighborhood

when it finally came to a stop in the 3000 block of north Halsted

        5.        Pursuing officers took D.H. was taken into custody at the Jeep.

        6.        D.H. stated "James" was the driver of the Jeep and her boyfriend was in the front

passenger seat. D.H. identified her boyfriend as Zachary Ausdemore and stated he had been shot

by the officer.



                                                   2
        Case 6:19-cr-10132-JWB Document 1 Filed 09/13/19 Page 5 of 6




       7.      C.C., a W/M, 82 years old, reported that he was sitting inside his residence with his

wife, MJB, a W/F, 77 years old, when he saw a white Jeep go speeding by and police cars chasing

it. CC went out to the street to see what was going on as MJB exited the house with him.

       8.      MJB stated she was standing by the front porch when a W/M with blond hair, with

blood on him and holding his arm, came from around the house and approached her. The unknown

male asked her if he could come inside and use her phone. MJB handed the unknown male her

gold !Phone 5 with a red case. As soon as he had the phone, he demanded, "give me your fucking

keys or I'll kill you". MJB stated she was scared and yelled to CC to come help her.

       9.      CC stated he walked to the unknown male who demanded that he give him the keys.

CC stated he was in fear of the angry bloody male, so he pulled all the keys out of his pocket and

handed them to the unknown male.

       10.     The unknown male asked which car the keys were for, and CC pointed to the 1998

green Honda CRV. The unknown male sta1ied the CRV and drove away, still in possession of

MJB's cell phone.

       11.     A short time later Officers spotted the stolen Honda on 1-235 Highway. An

extended chase led Officers into south Wichita and later into Haysville. The vehicle was heading

west on 55th Street south, approaching K-42 Highway, when the vehicle left the roadway, veering

into a nearby field, where the vehicle got stuck in deep mud. The driver, Zachary Ausdemore, was

the only occupant and fled a short distance on foot before being taken into custody. Zachary had a

gunshot wound to the right arm and was taken to a local hospital for treatment.

       12.     Zachary Ausdemore took a motor vehicle, to wit: a 1998 green Honda CRV (VIN

JHLRD 1865WC076 I 69) that had been transported, shipped and received in interstate commerce




                                                3
          Case 6:19-cr-10132-JWB Document 1 Filed 09/13/19 Page 6 of 6




from C.C . by force, violence or intimidation, with the intent to cause death, and serious bodily

injury.

                                        CONCLUSION

          13 .   Based upon the aforementioned facts , there is probable cause to believe that

ZACHARY AUSDEMORE was in violation of Title 18, United States Code, Section 2119.


          FURTHER AFFIANT SA YETH NAUGHT.




                                                   ~Paul Herman
                                                    FBI Task Force Officer
                                                    Federal Bureau of Investigation




          SUBSCRIB ED TO AND SWORN before me this _& day of September, 2019.




                                               4
